Citation Nr: 0307277	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-13 127A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from January 1955 to April 
1956 and from March 1957 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board has further developed this record pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  Upon completion of the 
development and in accordance with 38 C.F.R. § 20.903 (2002), 
the Board informed the veteran and his representative of the 
evidence received pursuant to the Board's development by 
letter dated in January 2003 and afforded them an appropriate 
opportunity to submit additional evidence and argument.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Degenerative disk disease of the veteran's lumbosacral 
spine is etiologically related to the service-connected 
residuals of a fracture of the right tibia.

3.  A chronic right shoulder disability was not present in 
service, arthritis of the shoulder was not manifested within 
one year of service discharge, and current right shoulder 
disability is not etiologically related to the veteran's 
period of active service.

4.  The residuals of a fracture of the right tibia are 
currently assigned a 30 percent rating based on marked knee 
disability; any limitation of extension of the veteran's 
right knee is not to more than 20 degrees.  

5.  The residuals of a fracture of the right tibia are also 
productive of right ankle disability manifested by limitation 
of motion that more nearly approximates moderate than marked.


CONCLUSIONS OF LAW

1.  Degenerative disk disease of the lumbosacral spine is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).

2.  Disability of the right shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  The residuals of a fracture of the right tibia warrant 
separate ratings of 30 percent for knee impairment and 10 
percent for ankle impairment.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West . 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and a supplement thereto, the veteran has been informed of 
the requirements for the benefits sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determinations.  In a letter dated in October of 2001, the 
veteran was informed of the enactment of the VCAA, the 
evidence and information necessary to substantiate his 
claims, the evidence and information needed from him, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  
Furthermore, the Board sent the veteran a letter in November 
2002 informing him of the additional information required 
from him to enable the Board to obtain additional evidence on 
his behalf and of the evidence that he should submit if he 
did not desire the Board to obtain such evidence on his 
behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to assist, the Board also notes that the 
claims files contain VA and private medical evidence 
identified as relevant by the veteran, as well as the 
veteran's service medical records.  In addition, the veteran 
has been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Factual Background

On the report of medical examination completed in March 1956, 
the veteran's lower extremities, upper extremities and spine 
were marked as normal.  In July 1957, the veteran slipped on 
the floor and injured his left lower extremity.  On the 
report of medical examination completed at discharge in April 
1960, the veteran was noted to have fractured his right tibia 
and fibula, after falling over a log in a parking lot.  He 
was treated with closed reduction.  The report indicates the 
veteran wore a cast for six months without complications or 
sequelae.  No complaints or abnormal findings pertinent to 
the right shoulder or back were noted.

In a rating decision dated in October 1960, the RO granted 
service connection for residuals of a fracture of the right 
tibia and assigned a 10 percent rating, effective May 12, 
1960.

The veteran reported for VA examinations in August 1960, 
August 1962 and July 1965.  The reports of examination are 
negative for complaints, findings or diagnoses pertinent to 
the right shoulder or the back.

In February 1990, the veteran claimed entitlement to an 
increased rating for residuals of his right tibia fracture 
and appeared for a VA examination in March 1990.  At that 
time he reported having worked for the United States Postal 
Service from 1977 to 1987.  He complained of leg cramps, a 
loss of feeling, and a loss of strength and also indicated he 
was unable to do a lot of walking.  The veteran was noted to 
ambulate with a normal, alternating gait at that time.  There 
was no crepitation or motion limitation in the right knee or 
right ankle joint.  The diagnosis was a healed, closed 
fracture of the distal right tibia and fibula by X-ray.  The 
examination report is negative for complaints, findings or 
diagnoses pertinent to the right shoulder or the back.

A VA record dated in March 1990 notes right knee complaints; 
the veteran demonstrated a good range of motion without 
effusion.  Right knee, ankle and tibia X-rays taken in 
May 1990 showed no abnormality.  At that time the veteran 
manifested a full range of motion in all joints.  

VA outpatient records dated in February 1991 note that the 
veteran complained of his right knee giving way while 
walking.  Examination revealed no ligamentous laxity.  
Lachman's, pivot and drawer testing were negative.  The 
veteran evidenced right knee motion from zero to 100 degrees, 
without joint line tenderness.  The veteran had right ankle 
dorsiflexion to 100 degrees and plantar flexion to 30 
degrees.  X-rays revealed good joint spaces with minimal 
degenerative joint disease.  

In VA Form 9, received in January 1992, the veteran stated 
that he was having problems with both of his knees and legs, 
preventing him from obtaining and maintaining employment.  He 
reported weakness, radiating pain, restrictions in walking 
and associated pain in the back and hip.  He also complained 
of ankle pain and cramps and spasm in his leg.

In September 1992, the veteran completed an application for 
unemployability benefits.  He indicated he had completed 
three years of high school.  He identified having last worked 
in July 1992 in asbestos abatement and cited to previous jobs 
as a floor cleaner, street sweeper or asbestos worker.  He 
also indicated that he had tried to obtain employment since 
July 1992, but had been unsuccessful.  

A VA outpatient record dated in October 1992 shows that the 
veteran's back was non-tender and that he had a full range of 
motion.  He complained of pain and numbness in the right leg.  

The veteran presented for a VA examination in June 1993.  He 
complained of right lower leg pain.  Sensory testing was 
inconsistent.  The veteran had difficulty ambulating on his 
toes and heels and was unable to accomplish a deep knee bend.  
His knees appeared symmetric.  There was no effusion.  There 
was no significant crepitus.  The veteran demonstrated 
limited right-sided flexion, to 120 degrees, but was capable 
of full extension.  The examiner noted significant 
ligamentous laxity.  There was no pain to palpation.  

In a rating decision dated in October 1993, the RO increased 
the rating assigned to residuals of a right tibia fracture 
from 10 percent to 30 percent, effective February 14, 1990, 
on the basis of marked knee disability.

A VA outpatient record dated in July 1994 reflects the 
vetearn's complaints of back pain since 1959, without 
diagnosis.

In December 1994, the veteran claimed entitlement to service 
connection for disabilities of the right shoulder and the 
back.  

A VA outpatient record dated in December 1995 reflects the 
veteran's complaints of low back pain with pain and 
intermittent numbness in the right leg.  

The veteran presented for a VA examination in December 1995.  
He reported a history of injuring his right knee, right 
shoulder and right ankle during service, but stated he 
received treatment for only his leg.  He reported having 
problems with stairs and complained of his knee giving way.  
Examination revealed tenderness of the lateral collateral 
ligament.  Ligament motion was stated to be within normal 
limits.  There was no evidence of swelling, deformity or 
other knee impairment.  The veteran had right knee flexion to 
110 degrees.  He had ankle movement from zero degrees 
dorsiflexion to 35 degrees plantar flexion.  X-ray of the 
right shoulder was negative.  The diagnoses were no 
clinically significant findings of the shoulder and knee and 
status post old fracture of the tibia and fibula on the 
right.  The examiner indicated that the veteran's shoulder 
and knee complaints were not related to service.

An examination of the spine in December 1995 revealed 
depressed reflexes, with normal back musculature and normal 
posture.  There was some decrease in sensation to pin prick 
in the right lateral leg.  X-rays of the spine were negative.  
The impression was low back pain with radiculitis and it was 
stated as due to an altered gait from a leg fracture, or as a 
contributing factor.

The claims file contains a medical report dated in March 
1996, prepared in connection with a Social Security 
Administration claim.  The veteran complained of a burning 
sensation in the entire right calf, especially the lower half 
of the right calf, with cramps and intermittent claudication.  
The examiner noted factors to include the veteran's history 
of alcoholic and drug dependence in the past.  The veteran 
walked without an assistive device.  There was minimal 
tenderness in the medial ligament in the knee joints, without 
effusion.  The patella and parapatellar ligaments were normal 
and nontender.  There was no laxity in the anterior or 
posterior cruciate ligaments.  The veteran had difficulty in 
squatting, kneeling and bending.  His calves were not tender 
and there was no evidence of deep vein thromboses or varicose 
veins or edema in the extremities.  The veteran demonstrated 
ankle dorsiflexion to a full 20 degrees and plantar flexion 
to 40 degrees.  Pinwheel examination was stated to show more 
sensitivity in the left leg than the right leg, but the 
examiner noted that the Babinski test was found in each foot.  
The impression was status post fracture of the right tibia, 
lower third, with possible arterial peripheral vascular 
disease and vasculitis, with degeneration of the right knee 
with chronic synovitis.  

The veteran presented for a VA examination in April 1996.  He 
reported having fallen the day before the examination, 
injuring his right shoulder.  He also gave a history of 
having injured his back and right shoulder coincident with 
the in-service injury to his right lower extremity.  He 
indicated he had not worked in the last several years due to 
problems with his shoulder and his back.  The examiner noted 
that there were no scars on the veteran's right lower 
extremity and no abnormal positioning of the right leg.  
Sensation in the lower extremities was intact.  Muscle 
strength testing revealed inconsistent results.  The examiner 
opined that it was impossible to relate any back discomfort 
to the veteran's in-service injury and that in view of the 
acute injury to the right shoulder it was impossible to judge 
what relationship current findings had to anything that may 
have happened in the fall when the veteran fractured his 
right tibia.  X-rays showed no significant right shoulder 
abnormalities.  

A VA outpatient record dated in February 1997 reflects that 
the veteran presented with a history of trauma to his right 
shoulder in 1959.  He complained of right shoulder discomfort 
and reported he had fallen and injured his right shoulder 
three weeks earlier.  The impression was tendonitis of the 
right shoulder.  

The veteran presented for a VA examination in May 1997.  He 
gave a history of a fall during service, indicating that he 
landed on his right shoulder and had had shoulder pain ever 
since.  The veteran also reported that he underwent a spinal 
tap procedure as part of the anesthesia for his leg injury 
and had had nonspecific low back discomfort ever since.  The 
veteran ambulated with a normal gait pattern.  The examiner 
focused on the veteran's spine and right shoulder complaints.  
The conclusions were that there was no evident pathology of 
the lumbar spine related to the epidural anesthesia and that 
the osteophytic lipping of L5 was not related to the 
procedure as epidurals are traditionally administered at a 
more "presonal" interspace.  Also diagnosed was limited 
function of the right shoulder stated to be secondary to 
neurologic injury from a fall while in the military.  

The veteran presented for a VA examination in January 1999.  
The veteran complained of right knee, hip and low back pain 
since 1959.  He also complained of right shoulder pain of 15 
years' duration.  The veteran ambulated independently.  He 
reported that when he sits his right lower extremity gets 
numb.  Examination revealed the right leg to be nontender, 
without atrophy.  The right knee was nontender and the 
veteran manifested a normal range of motion.  There was pain 
throughout the range of motion, without evidence of edema.  
McMurray's test caused pain.  The veteran demonstrated a 
normal range of right ankle motion.  He had pain throughout 
the range of motion.  There was no edema and no tenderness.  
The right hip was tender with pain throughout a normal range 
of motion.  X-rays revealed healed fractures of the distal 
tibia and fibula.  X-rays of the right knee showed no 
evidence of acute fracture or dislocation; there was a 
patellar enthesophyte.  

VA outpatient records dated from 1999 to 2001 include note of 
complaints of right ankle and right knee pain.  

At the time of VA outpatient treatment in September 2000, the 
veteran evidenced right ankle motion as follows:  plantar 
flexion to 45 degrees; eversion to five degrees; and 
inversion to 20 degrees, without pain.  There was no right 
ankle swelling or deformity.  Sensation was intact.  

An October 2000 VA outpatient record notes the veteran to 
have right posterior tibialis tendonitis with arthritis of 
the right ankle.  The veteran complained of right ankle pain 
when walking.  The vetearn's right ankle pain was noted to 
follow the pattern of posterior tibial tendonitis.  There was 
also a hallux valgus deformity bilaterally.  The impression 
was right ankle pain probably due to a posterior tibial 
tendonitis.  A later October record notes no swelling or 
erythema of the ankle, but tenderness along the tendon.  The 
veteran also complained of right knee pain in October 2000.  

The veteran presented for a VA examination in October 2000.  
He complained of having had low back pain for 20 years and 
reported having had a needle in his back to numb his leg 
during service, prior to manipulation of his fractured tibia.  
He complained of pain at the back of the thigh and indicated 
he would experience right leg numbness.  He also complained 
of ankle and knee swelling.  The veteran reported being able 
to do most activities of daily living but indicated 
difficulty standing too long.  Physical examination revealed 
decreased EHL on the right to 
4-/5.  There was a full range of right ankle motion with some 
tenderness to palpation of the right Achilles tendon and 
tibiotalar region.  No swelling was appreciated.  There was 
no evidence of laxity.  There was a questionable bump 
deformity on the anterior aspect of the lower tibia.  The 
veteran complained of patellofemoral pain.  There was no 
evidence of swelling or instability and straight leg raising 
was negative.  The veteran had right knee motion from zero to 
130 degrees.  His gait was antalgic, with a slight limp.  
Past X-rays were cited to show right ankle tendonitis, right 
foot hallux valgus and a healed fracture of the right distal 
tibia and fibula, as well as degenerative changes of the 
spine.  The diagnoses included gait disturbance.  

In a neurology progress note dated in March 2001, the veteran 
was noted to complain of longstanding low back pain, 
radiating to the right leg.  There was mild weakness on knee 
extension and foot dorsiflexion on the right; the impression 
was degenerative disc disease of the lumbosacral spine.  The 
veteran was also noted to have peripheral neuropathy related 
to his diabetes.

A July 2001 VA record notes a partial tear of the left 
Achilles tendon, incurred in January 2001.  A September 2001 
outpatient record notes pseudovarus of the knees.  A VA 
record dated in October 2001 notes the veteran to have 
osteoarthritis of the lumbar spine and right ankle, with 
examination evidence of tenderness over the Achilles tendon.  

The veteran presented for a VA spinal examination in November 
2001.  He complained of a 30 year history of lower back pain, 
subsequent to an in-service spinal anesthesia.  The veteran 
walked with a moderately severe limp, using a cane.  The 
impression was chronic low back strain.  

The veteran's joints were also examined in November 2001.  
The examiner noted a moderately severe limp, with equal lower 
extremity lengths.  There was .5 inches of atrophy of the 
right thigh.  

In November 2002, the veteran presented for VA examinations 
of his joints and spine.  The joints examiner reviewed the 
claims files and noted the veteran's history of in-service 
injury to the right tibia/fibula, as well as the veteran's 
account of having injury his right shoulder in the same in-
service fall.  The veteran complained of intermittent pain, 
weakness, swelling and giving way of the right knee.  He also 
complained of stiffness and swelling of the right ankle.  He 
reported taking prescription medication twice per day.  The 
veteran indicated that his pain was precipitated by prolonged 
sitting, ambulation or excessive activities.  He was noted to 
be independent in all activities of daily living and able to 
ambulate with and without a straight cane.  He reported 
occasional (two-to-three times per year) episodes of right 
knee instability.  The examiner noted that the veteran had 
painful motion in the right ankle, left shoulder and right 
knee and that he was additionally limited by pain, weakness 
and a lack of endurance.  Also noted was weakness in the left 
deltoid muscle and in the right quadriceps/distal fibular 
muscle to 4/5.  There was tenderness at the left shoulder and 
right medial malleolus.  The examiner indicated that there 
was no ankylosis or leg length discrepancies.  The veteran 
had knee motion from zero to 120 degrees, without 
instability.  There was mild right knee varus.  The veteran 
had right ankle dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 45 degrees with mild valgus.  X-
rays showed an old healed fracture of the right tibia and 
fibula.  Magnetic resonance imaging of the right knee 
revealed intrasubstance degeneration of the medial meniscus.  
Right ankle X-rays were normal.  X-rays of the shoulder 
showed chronic right rotator cuff degeneration bilaterally.  
The examiner stated that the veteran's right knee arthritis 
was related to his in-service injury.  The examiner then 
noted that there was no information in the file as to a 
trauma to either shoulder but that it was "more likely that 
not that the [veteran] injured the shoulder during the fall 
which resulted in the right upper extremity fractures..."  The 
examiner also noted that the veteran reported injury to the 
left shoulder, the shoulder that was painful on examination 
but that X-rays were positive on the right.  The examiner 
concluded that no definitive determination of any relation of 
either shoulder trauma to service could be made.  

The veteran also reported for VA examination of the spine in 
November 2002.  He reported having had low back pain since 
1959, claimed as related to a spinal injection.  The 
diagnosis was degenerative disk disease of the lumbar sacral 
spine with right-sided radiculopathy.  The examiner stated 
that it was at least as likely as not that the veteran's 
current back condition was related to his old right lower 
extremity fracture during military service, which resulted in 
chronic gait alteration and exerted undue stresses on the 
spine.

The record also reflects that the veteran has additional, 
nonservice-connected medical problems to include diabetes 
mellitus.

Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Low Back

The veteran claims that he incurred injury to his low back 
coincident with his in-service injury to the right tibia.  A 
review of service records, although reflecting injuries to 
the lower extremities, shows no complaints, abnormal findings 
or diagnoses pertinent to the low back.  Furthermore, 
although the veteran has reported having had back problems 
since service, multiple reports of VA examination are 
negative for note of any complaints, abnormal findings or 
diagnoses pertinent to the back.  In fact, the first 
documented back complaints of record appear in records dated 
more than 30 years after service discharge.  The record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render his own opinions on medical 
diagnoses or causation competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no competent medical 
opinion linking the veteran's back problems directly to 
service.  In fact, the claims file contains opinions from VA 
examiners, dated in December 1995 and April 1996, 
specifically dissociating the veteran's back complaints from 
service.

With respect to the contention that service connection is 
warranted for low back disability on a secondary basis, the 
record documents the veteran's right lower extremity pain, 
with difficulty ambulating and changes in gait.  The November 
2002 VA examiner cited to both the veteran's chronic gait 
alteration, as well as to undue stress placed on the spine by 
reason of manifestations of the veteran's service-connected 
disability.  The examiner then concluded that the veteran's 
current back complaints, diagnosed as degenerative disk 
disease of the lumbosacral spine, are etiologically related 
to such gait changes and excessive stress.  There is no 
competent medical evidence refuting such conclusion.  As 
such, service connection is warranted on a secondary basis.

Right Shoulder

The Board first notes that although the veteran himself 
reports having injured his right shoulder during service, 
service records themselves do not support such contention.  
Service medical records include entries documenting injuries 
to the right lower extremity, but are absent for any 
complaints, abnormal findings or diagnoses pertinent to the 
right shoulder.  In fact, at service discharge, the veteran's 
upper extremities were noted to be normal.  The Board also 
notes that for many years after service discharge the veteran 
failed to report any right upper extremity problems, despite 
appearing for multiple VA examinations of his service-
connected lower extremity disability.  Rather, the veteran 
first began complaining of right shoulder problems in the 
mid-1990s, many years after service.

At the time of VA examination in December 1995, the examiner 
opined that the veteran's right shoulder complaints were not 
related to service.  In any case, at that time there was no 
competent diagnostic or clinical evidence of a diagnosed 
right shoulder disability.  When the veteran reported for 
examination in April 1996, he indicated he had fallen the day 
before, then injuring his shoulder.  Even considering such 
recent injury, X-rays of the shoulder were normal and the 
examiner made no diagnosis.  The examiner did comment, 
however, that due to the recent injury it was not possible to 
provide an opinion as to whether current shoulder complaints 
were related to service.  The May 1997 outpatient record 
reflects the first documented diagnosis of a right shoulder 
disability; notably such diagnosis was made after the 
April 1996 injury.

Here the Board notes that in May 1997 a VA examiner did note 
a limitation of right shoulder function and opined that such 
was due to a neurologic injury from a fall during service.  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  In this 
instance, the May 1997 VA examiner does not appear to have 
reviewed an accurate history of the veteran's medical 
problems, or to have reviewed service medical records 
themselves.  Such service records, as stated, are negative 
for note of any involvement of the right shoulder coincident 
with the in-service fall, and for a neurologic injury 
incurred during the veteran's active service.  Moreover, the 
May 1997 VA examiner did not offer a diagnosis of right 
shoulder disability, merely noting some limitation of 
shoulder function.  As such, the Board finds such opinion to 
lack probative value in establishing the existence of a 
current right shoulder disability that is related to active 
service.

The claims files contain another VA examination opinion, 
dated in November 2002.  The Board acknowledges that 
examiner's comment that it was likely that the veteran could 
have injured his right shoulder in a fall during service.  
The examiner reviewed the claims files, however, and 
emphasized the fact that service records were negative for 
evidence of any shoulder injury or treatment therefor.  The 
VA examiner did not specifically highlight the fact that the 
post-service record was similarly negative for many years 
after service, but did note confusion in the veteran's report 
of symptoms as being on the left versus the right, with 
positive X-ray findings only on the right.  The examiner 
concluded, even though noting the likely possibility of 
having landed on the right shoulder in a fall during service, 
that no etiologic relationship could be stated between such 
in-service fall and current right shoulder problems.  That 
conclusion, although poorly worded, is consistent with the 
veteran's history, specifically the absence of any in-service 
or post-service notations as to complaints, treatment or 
diagnosis of right shoulder problems for decades after 
service discharge.  The Board further emphasizes the absence 
of any diagnosed right shoulder disability until after a 
documented post-service injury.  There is no other competent 
medical evidence suggesting an etiologic link between 
currently diagnosed right shoulder disability and the 
veteran's period of active service, and, as noted, the 
veteran himself is not competent to provide the requisite 
nexus opinion.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  

Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to five degrees, a 10 percent evaluation 
if extension is limited to 10 degrees, or a 20 percent 
evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 10 percent rating if limitation of ankle 
motion is moderate, and a maximum 20 percent rating if the 
limitation of motion is marked.  The normal range of motion 
of the ankle is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, nonunion of 
the tibia and fibula, with loose motion, requiring a brace, 
warrants a 40 percent evaluation.  Where there is malunion of 
the tibia and fibula, with marked knee or ankle disability, a 
30 percent rating evaluation is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Analysis

The veteran in this case is currently assigned a 30 percent 
rating for residuals of a fracture to the right tibia, 
pursuant to Diagnostic Code 5262, on the basis of marked knee 
disability.  To warrant a higher rating under that diagnostic 
code, there must be evidence of nonunion of the tibia and 
fibula, with loose motion requiring a brace.  The medical 
evidence of record includes multiple X-ray reports showing 
good bony healing of the veteran's fracture, with normal 
alignment and without evidence of either malunion or 
nonunion.  The evidence also fails to show that the veteran 
is required to use a leg brace.  As such, a higher rating 
under that diagnostic code is not warranted.

The Board notes that despite an indication of ligamentous 
laxity at the time of examination in June 1993, repeated VA 
examinations thereafter fail to document any right knee 
instability or subluxation, to include at the time of the 
most recent VA examination.  As such, a compensable rating 
would not be warranted under Diagnostic Code 5257.  

The currently assigned evaluation of 30 percent is the 
maximum possible for limitation of flexion of the knee.  
Although the veteran has functional impairment of the knee 
due to pain, weakness and lack of endurance, he has 
repeatedly demonstrated full extension of the knee.  Thus, 
with consideration of all of the pertinent disability 
factors, there remains no reasonable basis for concluding 
that the limitation of motion of the veteran's right knee 
more nearly approximates that required for a 40 percent 
rating than those required for a 30 percent rating.  

With respect to the functional impairment of the veteran's 
right ankle, the evidence shows that in December 1995, 
plantar flexion of the right ankle was limited to 35 degrees.  
In January 1999, the veteran had a normal range of ankle 
motion but with pain.  At the time of examination in October 
2000, the veteran again manifested a full range of ankle 
motion but tenderness was noted.  In connection with the most 
recent examination, the examiner noted that the veteran 
demonstrated a full range of ankle motion, but had additional 
functional impairment due to pain, weakness and lack of 
endurance.  With consideration of the Deluca factors and 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the functional impairment of the 
veteran's right ankle approximates the moderate impairment 
required for a 10 percent evaluation under Diagnostic Code 
5271.  The functional impairment clearly does not more nearly 
approximate the marked impairment required for a 20 percent 
evaluation under Diagnostic Code 5271.  


ORDER

Entitlement to service connection for low back disability, 
degenerative disk disease of the lumbosacral spine, is 
granted.

Entitlement to service connection for a right shoulder 
disability is denied.

The Board having determined that the residuals of a fracture 
of the right tibia warrant separate ratings of 30 percent for 
knee impairment and 10 percent for ankle impairment, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

